NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0008-16T3


U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES
CORP., CSMC MORTGAGE-BACKED
PASS-THROUGH SECURITIES,
SERIES 2006-6,

        Plaintiff-Respondent,

v.

CHRISTINE COPPOLA, MR.
COPPOLA, HUSBAND OF CHRISTINE
COPPOLA, ROBERT JOHN COPPOLA,
MRS. ROBERT JOHN COPPOLA, HIS
WIFE,

     Defendants-Appellants.
________________________________

              Submitted October 10, 2017 – Decided November 8, 2017

              Before Judges Ostrer and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Essex County, Docket No.
              F-020791-13.

              Andy Winchell, attorney for appellants.

              Reed Smith, LLP, attorneys for respondent
              (Henry F. Reichner, of counsel and on the
              brief).
PER CURIAM

     Defendants, Robert and Christine Coppola, appeal from a July

19, 2016 judgment of foreclosure.           Defendants contend the trial

court   erred   in   finding   plaintiff    had    standing      to    foreclose.

Because plaintiff is a non-holder in possession of the note with

the rights of the holder, we affirm.

     Defendant Christine Coppola borrowed $371,000 from NJ Lenders

Corp. (NJ Lenders).      In 2006, the loan was secured by a mortgage

executed by Christine and Richard Coppola naming the Mortgage

Electronic   Registration      System,    Inc.    (MERS)    as   mortgagee     and

nominee for NJ Lenders.        On May 12, 2006, NJ Lenders indorsed the

note and delivered it to Wells Fargo Bank, NA (Wells Fargo),

plaintiff's document custodian and loan servicer.                     On or about

March 20, 2012, the loan was sold and the mortgage was assigned

to plaintiff.

     Defendants defaulted on the note, and, in January 2013,

plaintiff commenced a foreclosure action.                  A bench trial was

conducted on May 20, 2015. A Wells Fargo loan verification analyst

testified regarding the documents sought to be admitted into

evidence.    The judge found the analyst's testimony sufficient to

admit the documents and determined plaintiff had standing to

foreclose.      The judge determined plaintiff had standing because


                                      2                                   A-0008-16T3
there was an assignment of the mortgage before the complaint was

filed.    This appeal followed.

     Defendants argue the trial judge erred in finding plaintiff

had standing to foreclose because it did not own the underlying

debt.     We disagree.

     We    accord    "substantial    deference"    to     the   trial   judge's

determination and review the decision for an abuse of discretion.

Deutsche Bank Trust Co. Americas v. Angeles, 428 N.J. Super. 315,

318 (App. Div. 2012) (citing U.S. Bank Nat'l Assoc. v. Guillaume,

209 N.J. 449, 467 (2012)).        We will find a judge abused his or her

discretion    only    "when   a   decision   is   'made    without      rational

explanation, inexplicably departed from established policies, or

rested on an impermissible basis.'" U.S. Bank Nat'l Assoc., supra,

209 N.J. at 467-68 (quoting Iliadis v. Wal-Mart Stores, Inc., 191

N.J. 88, 123 (2007)).

     A party attempting to foreclose a mortgage "must own or

control the underlying debt."          Deutsche Bank Nat'l Tr. Co. v.

Mitchell, 422 N.J. Super. 214, 222 (App. Div. 2011) (quoting Wells

Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div.

2011)).     Parties who can enforce such a negotiable instrument,

like a note, include "[1] the holder of the instrument, [2] a

nonholder in possession of the instrument who has the rights of a

holder, or [3] a person not in possession of the instrument who

                                      3                                  A-0008-16T3
is entitled to enforce the instrument pursuant to [N.J.S.A.] 12A:3-

309 or subsection d of [N.J.S.A.] 12A:3-418."    N.J.S.A. 12A:3-301.

     Regarding the first category, a person to whom the instrument

is not payable may become the holder if there is a negotiation.

Ford, supra, 418 N.J. Super. at 598 (citing N.J.S.A. 12A:3-201(a)).

In order for a negotiation to occur, there must be a transfer of

possession and an indorsement by the holder.     Mitchell, supra, 422

N.J. Super. at 223.   An indorsement requires "a signature, other

than that of a signer as maker, drawer, or acceptor, that alone

or accompanied by other words is made on an instrument for the

purpose of negotiating the instrument."      Ibid. (quoting N.J.S.A.

12A:3-204(a)).   Without     an   indorsement,    standing   may     be

insufficient to satisfy this category.       Ford, supra, 418 N.J.

Super. at 598.

     To fall within the second category, one must show the transfer

of rights to the note.     Id. at 599.   Transfer occurs "when it is

delivered by a person other than its issuer for the purpose of

giving to the person receiving delivery the right to enforce the

instrument."   N.J.S.A. 12A:3-203(a).    This transfer "vests in the

transferee any right of the transferor to enforce the instrument"

whether or not a negotiation also occurs.     N.J.S.A. 12A:3-203(b).

          If the transferee is not a holder because the
          transferor did not indorse, the transferee is
          nevertheless a person entitled to enforce the

                                  4                           A-0008-16T3
           instrument  under  section   3-301  if  the
           transferor was a holder at the time of
           transfer.  Although the transferee is not a
           holder, under subsection (b) the transferee
           obtained the rights of the transferor as
           holder.

           [UCC Cmt. 2 to N.J.S.A. 12A:3-203.]

    Documents establishing transfer, including an assignment of

a mortgage, must be properly authenticated with certifications

based on personal knowledge, as required by Rule 1:6-6.     Ford,

supra, 418 N.J. Super. at 599-600.

    Here, the record establishes plaintiff is a non-holder in

possession of the note with the rights of the holder.    MERS was

the mortgagee as nominee for NJ Lenders, its successors and

assigns.   MERS delivered the original note to Wells Fargo as

plaintiff's custodian and servicer and the mortgage was assigned

prior to the filing of the complaint.

    Based upon the record before us, we see no reason to disturb

the trial judge's findings.

    Affirmed.




                                5                         A-0008-16T3